DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species H in the reply filed on 23 June 2020 is acknowledged.  The traversal is on the ground(s) that there is no different field of search indicated.  This is not found persuasive because in the event that species are found separately allowable for their mutually distinct features which would be considered separate inventions.
Applicant is reminded that if a claim generic to the species is found allowable, the species can be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12, 17-23, and 37 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not 
The Markush grouping of Claim 1, with alternative means to affect light incidence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative embodiments are fundamentally different structural means to achieve different aesthetic appearances.
The Markush grouping of Claims 3 and 4, with alternative means to affect light incidence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative embodiments are wholly different results of an unknown means.
The Markush grouping of Claim 12, with alternative means to affect light incidence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative embodiments are fundamentally different structural means to achieve different aesthetic appearances.
The Markush grouping of Claim 22, with alternative means to affect light incidence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative embodiments are fundamentally different structural means to achieve different aesthetic appearances.
The Markush grouping of Claim 37, with alternative means to affect light incidence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative embodiments are fundamentally different structural means to achieve different aesthetic appearances.


Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 is dependent on claim 10, but required limitations of claim 11. It appears claim 12 is intended to be dependent on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 17-23, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There are spelling and grammatical errors throughout the claims. Corrections are required.



The term "deeper" or “deeply” in claims 3 and 4 is a relative term which renders the claim indefinite.  The term "deeper" or “deeply” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 7-10, 20, and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martens (U.S. 7,188,780).
Regarding claim 1, Martens discloses an apparatus comprising a scent vapor delivery reservoir (12) configured for containing a scent liquid with some or all walls of the reservoir being membranes that are molecular diffusion permeable to the contained scents liquid (Column 3, Lines 58-65) and emit vapor to surrounding air (via permeability of the membrane) wherein some or all of the walls of the reservoir being transparent to light (can be transparent or translucent, Column 3, Lines 1-9), wherein the reservoir further comprises at least one of material, surface treatments, components, or geometry with surface tension energy gradients contained within the reservoir that, when in contact with the scent liquid incident light, changes light reflectivity and emissions when there is less liquid therein, enabling the scent liquid volume contained by the reservoir to be gauged by the light viewed outside of the reservoir (aesthetic features, i.e. inherent properties of physical materials, selected features would be based on obvious design characteristics selected as a matter of desired aesthetics).
Regarding claim 2, the material, surface treatment, components, or geometry creates surface tension energy gradients for the scent liquid such that the scent liquid aggregates and that light passing through or reflecting off surfaces inside and outside of the membrane enables viewing the liquid aggregates therein enabling the scent liquid volume contained in the reservoir to be a progressing visual gauge as scent liquid volume changes by the size and position or pattern of the scent liquid aggregates inside the reservoir (inherent properties of light reflecting/refracting across varying materials and chemical compositions having different colors, physical properties, etc.).
Regarding claims 3 and 4, wherein incident light upon scent liquid wetted surfaces passes deeper into or is reflected or is absorbed by the scent liquid, or transmits through the ampoule and, when liquid departs from the surfaces, light reflects and scatters closer to the outer surfaces inside the membrane changing the light reflectivity and emissions from the reservoir (inherent property of 
Regarding claim 5, scent of the emitted vapor is an arthropod attractant, a repellent, or a scent mask (Column 6, Lines 31-37).
Regarding claim 7, wherein the material, surface treatment or geometry interferes with light such that color changes of the transmitted or reflected light occur between when the walls of the reservoir are wet or dry of scent liquid (inherent properties of transparent or translucent materials and with light incident on materials).
Regarding claim 8, the liquid reservoir is contained within a porous container (Column 2, Lines 61-65), further comprising a window which enables the liquid reservoir to be viewable (Column 3, Lines 1-9).
Regarding claim 9, the liquid reservoir is contained within a porous container, further comprising a window (18) and a reflector (14) of light behind the liquid reservoir which enables the scent liquid in the liquid reservoir to be viewable by light reflections, wherein the reflector is a color surface.
Regarding claim 10, the liquid reservoir is contained within a porous container, further comprising a window (18) and an absorber (14) of light behind the liquid reservoir which enables the scent liquid in the liquid reservoir to be viewable by light reflections from the reservoir 
Regarding the container being porous, in Column 3, Lines 56-58  of Martens, Martens discloses “non-porous permeable membrane”, the term permeable is defined as having pores such that desired fluids may pass through, it must be assumed Martens intends that the membrane is porous to allow desired scents to pass through, but the pores are not big enough to allow the liquid form to pass 
Regarding claim 20, the apparatus can include a dye infused into the scented liquid (Column 2, Lines 50-54).
Regarding claim 22, the surface tension energy gradient exists based on the porosity of the material (permeability) and distance between reservoir walls. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens.
Regarding claim 6, Martens is silent to the material within the walls of reservoir or part of the walls by geometric shape and matching index of refraction to the scent liquid are largely transparent to light when the walls are in contact with the scent liquid and retro-reflect or scatter light when the walls are not in contact with scent liquid. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any desired index of refraction for the various materials of the invention, since doing so would yield predictable results, namely, change the visual appeal of the fluid level indication system as a matter of obvious design choice for the desired aesthetics. Obvious design choice further evidenced by the numerous alternative and unrelated means to affect light refraction, reflection, and absorption to modify the desired visual effect described throughout applicant’s disclosure.
Regarding claim 17, Martens discloses the membrane walls are porous (i.e. permeable), are insoluble in scent fluid (otherwise device would fail), and are transparent to light.
Martens fails to disclose an index of refraction difference smaller than 0.06 between the fluid and the membrane.
However, such features do not appear to affect the function of the device, i.e. visually seeing fluid levels, but instead modifies the appearance of the device based on known physical properties of an arbitrary material. Furthermore, the refraction or reflection of light based on desired index of refraction or reflection of the combinations of materials utilized is a well-known and predictable matter of physics.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any desired index of refraction for the various materials of the invention, since doing so would yield predictable results, namely, change the visual appeal of the fluid level indication system as a matter of obvious design choice for the desired aesthetics. Obvious design choice further evidenced by the numerous alternative and unrelated means to affect light refraction, reflection, and absorption to modify the desired visual effect described throughout applicant’s disclosure.

However, the symmetry does not appear to affect the function of the device, i.e. visually seeing fluid levels, but instead modifies the appearance of the device based on known physical properties of an arbitrary material. Furthermore, the refraction or reflection of light based on desired index of refraction or reflection of the combinations of materials utilized is a well-known and predictable matter of physics. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any desired index of refraction for the various materials of the invention, since doing so would yield predictable results, namely, change the visual appeal of the fluid level indication system as a matter of obvious design choice for the desired aesthetics. Obvious design choice further evidenced by the numerous alternative and unrelated means to affect light refraction, reflection, and absorption to modify the desired visual effect described throughout applicant’s disclosure.
Regarding claim 23, Martens fails to disclose including surfactants with the liquid and solids of the apparatus.
However, all materials, particularly transparent or translucent materials refract or reflect light in some manner, wherein the surfactant does not appear to affect the function of the device i.e. i.e. visually seeing fluid levels, but instead modifies the appearance of the device based on known physical properties of an arbitrary surfactant.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included any surface material, including surfactants, for their known effect on light, such that the desired aesthetic can be achieved, wherein it further has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lenshin, 125 USPQ 416. Obvious design choice further evidenced .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens, as applied above, and further in view of Wingo et al. (U.S. 2008/0056691).
Regarding claims 11 and 12, Martens discloses the invention as described above and a porous container with a window (18).
Regarding the container being porous, in Column 3, Lines 56-58  of Martens, Martens discloses “non-porous permeable membrane”, the term permeable is defined as having pores such that desired fluids may pass through, it must be assumed Martens intends that the membrane is porous to allow desired scents to pass through, but the pores are not big enough to allow the liquid form to pass through (thus “non-porous” term used), since a permeable membrane made of the exampled materials to perform the exampled function will inherently be porous.
Martens fails to disclose a light source behind the reservoir.
However, Wingo teaches an apparatus for scent delivery, which includes a light source in the form of light emitting diodes (84) behind a reservoir (32), which enables the scent liquid volume in the liquid reservoir to be viewable by light emitted from the light source through the reservoir (Paragraph 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a light source as taught by Wingo, since doing so would yield predictable results, namely, the ability to clearly see the fluid level without an external light source.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens, as applied above, and further in view of Yang (U.S. 7,067,188).

However, the texture on the membrane walls does not appear to affect the function of the device, i.e. ability to discharge scent and indicate reservoir level. Furthermore, Yang teaches including texturing on surfaces such as polymeric surfaces utilized in the instant application and with Martens.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included texturing of the membrane, with features smaller than 4 microns, or any desired size, as taught by Yang, since doing so would yield predictable results, namely, the change in aesthetics of the indication system as a matter of obvious design choice, wherein refraction, reflection, absorption, or general scattering of light are inherent properties of light hitting materials.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens in view of Muller et al. (U.S. 2015/0258236).
Regarding claim 21, Martens discloses the invention as described above, but fails to disclose the dye is of the materials as claimed.
However, Muller teaches including dyes in scented materials, including fluorescent dyes (starting at Paragraph 80).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included luminescent or fluorescent dyes as taught by Muller, since doing so would yield predictable results, namely, changing the look of the material based on lighting conditions for desired aesthetic effects as a matter of obvious design choice.  Obvious design choice further evidenced by the numerous alternative and unrelated means to affect light refraction, reflection, and absorption to modify the desired visual effect described throughout applicant’s disclosure.

37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens in view of Schmidt (U.S. 4,753,086).
Regarding claim 37, Martens discloses an arthropod behavior affecting scent vapor delivery liquid reservoir (12) with some walls of the reservoir being membranes that are molecular diffusion permeable configured to the contained scent liquid and that emit to surrounding air with some or all of the walls of the reservoir transparent to light, a dye or insoluble powder in the scent liquid such that incident light passes into the scent liquid, is absorbed, re-emitted, reflected or scattered by the scent liquid (inherent properties of physical materials), and when liquid is removed light transmits through some or all of membrane volume and walls therein enabling the scent liquid volume contained by the transmitted membrane reservoir to be gauged by the light viewed outside of the reservoir (inherent properties of transparent or translucent materials).
Martens fails to disclose the reservoir is in the form of one or more tubular loops.
However, Schmidt teaches a bracelet that is formed of a tubular loop.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a tubular loop as taught by Schmidt, since doing so would yield predictable results, namely, achieving a desired aesthetic (formed like a bracelet) as a matter of obvious design choice.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.
The amendments fail to correct the improper Markush groupings. For example in claim 1, the walls of the reservoir are required to be at least one of a material, surface treatment, components, or geometry, which affect the way light is reflected or absorbed. However, though the choices may achieve 
Regarding applicant’s arguments, though the prior art doesn’t not explicitly state the claimed language, visible light will reflect differently off different materials, and refract differently across all fluids, based on the property of the materials and the wave length of the visible light. The claims are not specific to the desired combination of materials which will produce a desired reflection or emission of light. It can be said that with the inventions of the prior art, the desired results are a matter of happenstance based on the materials placed inside of the reservoirs, thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752